Citation Nr: 1636533	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-42 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

When this case was before the Board in March 2014, it was remanded for further development.  It is now before the Board for further appellate action.

The issue of service connection for fibromyalgia was previously before the Board in March 2014.  Since that time, the Appeals Management Center granted service connection for fibromyalgia.  This represents a full grant of the Veteran's claim.  The Veteran has not appealed this decision.  Therefore, this issue is no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  

Although the Veteran received a general VA examination for his disabilities, he did not receive a respiratory examination for sarcoidosis, and no opinion was obtained as to whether any residuals of sarcoidosis were related to his military service.  During the September 2009 Gulf War Registry, the Veteran reported that during service he was exposed to smoke from oil fires, smoke from tent heaters, cigarette smoke, petrochemical fumes exposure to burning trash/feces, skin exposure to petrochemical fuels, CARC, exposure to solvents or petrochemical substances depleted uranium, microwaves, personal pesticide use, nerve gas or nerve agents, and pyridostigmine mustard gas.  In a May 1995 Report of Medical History, the Veteran reported shortness of breath.  The Veteran believes that his current sarcoidosis is related to his military service.  During the September 2009 Gulf War Registry, the Veteran reported that he believed his shortness of breath was due to sarcoidosis.  Although his lungs were clear upon examination, the examiner diagnosed the Veteran with sarcoidosis.  An April 2009 VA treatment record noted that there was no active sarcoid disease in the chest.  In June 2009, the Veteran reported intermittent wheezing.  The June 2009 examiner noted that given the history of sarcoid, he wondered about sarcoid involvement in bones or muscles.
The Board finds that a medical examination and medical opinion are needed to first determine the actual residuals of the Veteran's sarcoidosis.  Although he may not have an active disease at this time, all residuals should be described.  A medical opinion is also needed as to whether any residuals of sarcoidosis are related to his military service.  See 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records since August 2014 and associate them with the claims file.

2. Contact the Veteran and request that he identify or submit any pertinent private treatment records not previously identified or obtained.  Attempt to obtain any records appropriately identified.  

3. After the above development is completed, schedule the Veteran for a VA examination for his sarcoidosis.  The claims file should be made available to the examiner for review in connection with the examination.  All appropriate tests should be completed.

After reviewing the remand and claims record, and examining the Veteran, the examiner must respond to the following: 

(a) Does the Veteran have a diagnosis of sarcoidosis or residuals of sarcoidosis during the appeal period (i.e., since September 2009)?

(b) Is it at least as likely as not (a probability of at least 50 percent) that sarcoidosis or residuals of sarcoidosis were caused or otherwise related to the Veteran's military service?  

The examiner's attention to the Veteran's report that during service he was exposed to smoke from oil fires, smoke from tent heaters, cigarette smoke, petrochemical fumes exposure to burning trash/feces, skin exposure to petrochemical fuels, CARC, exposure to solvents or petrochemical substances depleted uranium, microwaves, personal pesticide use, nerve gas or nerve agents, and pyridostigmine mustard gas.  Also, in a May 1995 Report of Medical History, the Veteran reported shortness of breath.

(c) Is it at least as likely as not (a probability of at least 50 percent) that sarcoidosis was caused by any service-connected disability?

The Veteran's service-connected disabilities include: obstructive sleep apnea, major depressive disorder, fibromyalgia, eye disability, tendinitis of the left shoulder, tendinitis of right elbow, degenerative joint disease (DJD) of left elbow, DJD of lumbosacral and sacroiliac joints, cervical sprain, patellofemoral pain syndrome of the right and left knees, tinnitus, migraine headaches, DJD of thoracic spine, residuals of chip fracture right ankle, left ankle sprain, left ankle strain, allergic rhinitis, and irritable bowel syndrome.

(d) Is it at least as likely as not (a probability of at least 50 percent) that sarcoidosis was aggravated his service-connected disabilities.  The term "aggravation" is defined as a worsening of the underlying disability beyond its natural progression, as opposed to a temporary flare-up of symptoms.  If aggravation is found, the examiner should quantify the degree of aggravation, if possible.  

The examiner should answer questions (a), (b), (c), and (d) separately, to help ensure that each are fully and adequately answered.  Complete rationales for each opinion should be furnished, with the examiner furnishing detailed reasons for the opinions, specifically discussing evidence and medical principles as necessary. 

3. Thereafter, readjudicate the claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




